
	

115 S2556 IS: Welfare Of Our Furry Friends (WOOFF) Act
U.S. Senate
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2556
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2018
			Mr. Kennedy (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To direct the Administrator of the Federal Aviation Administration to promulgate regulations to
			 prohibit the storage of live animals in overhead compartments of
			 airplanes.
	
	
		1.Short title
 This Act may be cited as the Welfare Of Our Furry Friends (WOOFF) Act.
 2.Protection of pets on airplanesNot later than 1 year from the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall promulgate regulations that—
 (1)prohibit the storing of a live animal in any overhead compartment of any flight in air transportation (as defined in section 40102(a)(5) of title 49, United States Code); and
 (2)establish civil fines for violations of the prohibition under paragraph (1). 